—Order, Supreme Court, Bronx County (Gerald Esposito, J.), entered on or about June 6, 2001, which, upon the grant of renewal and reargument, adhered to the court’s prior order denying defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff’s deposition testimony to the effect that she discovered a waxy substance on her clothes after she slipped and fell, along with the affidavit of plaintiff’s witness, Sonia Morales, stating that she saw plaintiff fall on an area of flooring that was being waxed and had been left, prior to being buffed by defendant’s employee, with a residue of waxy material and without warnings or barricades, was sufficient to raise triable issues as to whether defendant was responsible for creating the hazard to which plaintiff attributes her harm (see, Panagakos v Greek Archdiocese of N. & S. Am., 213 AD2d 336). While defendant questions Ms. Morales’ credibility, issues as to witness credibility are not appropriately resolved on a mo*219tion for summary judgment (see, Welch v Riverbay Corp., 273 AD2d 66).
We have considered defendant’s remaining contentions and find them unavailing. Concur—Tom, J.P., Buckley, Ellerin, Wallach and Gonzalez, JJ.